DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2022  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 10/24/2022 has been entered and thus claims 1-13 are currently pending in this application.  	The amendment to the title and claim 1 overcomes the title and claim objections, therefore the objections are hereby withdrawn.
The amendment to claim 13 overcomes the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. US PGPub. 2020/0313113 in view of Lee US PGPub. 2014/0346493 and Ozawa US PGPub. 2015/0090983 of record. 	Regarding claim 1, Zang teaches an organic light-emitting display (OLED) panel (1, fig. 3) [0038], comprising a light-emitting substrate (11, fig. 3) [0038], a wall-shaped structure (support 13, fig. 3) [0038] wearing a metal cap (auxiliary electrode [0038] made of ITO [0040], fig. 3) on its top and a color filter substrate (12, fig. 3) [0038]; wherein  	the light-emitting substrate (11) comprises: a first substrate (111, fig. 3) [0047], a first electrode layer (anode 116, fig. 3) [0084] including a matrix (see fig. 3 which is a cross section) of first electrodes (116), a pixel definition layer (115, fig. 3) [0047], a light-emitting layer (113, fig. 3) [0084] and a second electrode layer (114, fig. 3) [0038], wherein the pixel definition layer (115) comprises a plurality of opening structures (opening region, fig. 3) exposing part of the first electrodes (116) and a groove structure (14, fig. 3) [0075] located between adjacent sub-pixels (red and blue sub-pixels, fig. 3), 	the color filter substrate (12) comprises: a second substrate (121, fig. 3) [0047], a color filter layer (122, fig. 3) [0086] formed by a plurality of sub-pixel color filters (122, fig. 3) [0086], a black matrix layer (1224, fig. 3) [0087]; and  	wherein the wall-shaped structure (13) is sandwiched by the light-emitting substrate (11) and the color filter substrate (12) in a manner that a vertical projection of the wall-shaped structure (13) on the light- emitting substrate (11) completely covers a vertical projection of the groove structure (14) on the light-emitting substrate (11), and the metal cap (124) is in contact with either the second electrode layer (114) in the light-emitting substrate (11) or the conductive layer in the color filter substrate (12) (Zang et al., fig. 3). 	But, Zang fails to teach wherein the wall-shaped structure (support 13) is a wall-shaped elastic conductor; and wherein the black matrix (1224) is a conductive layer. 	However, Lee teaches a display panel (fig. 2) wherein the black matrix is a conductive layer [0027] (Lee, fig. 2, [0027]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple material substitution of the material of the black matrix of Zang for the conductive material of the black matrix of Lee because conductive black matrix materials are well-known in the art and such substitution is art recognized equivalence for the same purpose (as black matrix for color filter separation) to obtain predictable results such as using a conductive black matrix material so that a sensing electrode on the upper substrate is not necessary thereby saving manufacturing cost, simplifying the assembly procedure and further improving panel yield (Lee, [0027]) (see MPEP 2144.06).
But Zang and Lee still do not teach wherein the wall-shaped structure (support 13) is a wall-shaped elastic conductor. 	However, Ozawa teaches an organic light-emitting display (OLED) panel (1, fig. 1) [0041], comprising a wall-shaped (pillar) elastic (resin material, [0077]) conductor (mixed with conductive particles) (26A, fig. 1) [0077] wearing a metal cap (26B, fig. 1) [0077], [0092] (Ozawa, fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the wall-shaped structure of Zang for the elastic conductive material of the wall-shaped structure of Ozawa because elastic conductive wall-shaped structures are well-known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results such being capable to deform and absorb variation in size and pressure thereby preventing damage (Ozawa, [0078]) thereby improving the panel yield (see MPEP 2144.06).  	Regarding claim 2, Zang in view of Lee and Ozawa teaches the OLED panel according to claim 1, wherein the wall-shaped elastic conductor (26A) comprises an organic and conductive base material or an organic base material mixed with conductive particles (resin with electrically conductive fine particles, [0077]) (Ozawa, [0077]). 	Regarding claim 3, Zang in view of Lee and Ozawa teaches the OLED panel according to claim 2, wherein the organic and conductive base material comprises a poly ethylene material, a polyvinyl chloride material, a polystyrene material, a polypropylene material or a resin material [0077] (Ozawa, [0077]). 	Regarding claim 13,  Zang in view of Lee and Ozawa teaches the OLED panel according to claim 1, wherein the conductive layer (black matrix 1224) is in a grid shape (see fig. 3, black matrix with plurality of holes corresponding to opening regions/pixels of the display region[0087]); or the conductive layer comprises a plurality of parallel conductive strips (Ozawa, fig. 1-2) 		Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. US PGPub. 2020/0313113 in view of Lee US PGPub. 2014/0346493 and Ozawa US PGPub. 2015/0090983 of record as applied to claim 2 above, and further in view of Cao et al. US PGPub. 2022/0027004 of record. 	Regarding claim 4, Zang in view of Lee and Ozawa does not teach the OLED panel according to claim 2, wherein the conductive particles (electrically conductive fin particles, [0077]) mixed in the base material (resin, [0077]) comprises at least one of the following materials: a carbon nanoparticle, a carbon nanotube, a graphene particle, a silicon nanoparticle and a metal nanoparticle. 	However, Cao teaches a display panel (fig. 1) comprising a wall-shaped conductor (conductive spacer 15, fig. 1) [0035] comprising conductive particles [0035], wherein the conductive particles [0035] mixed in the base material (organic polymer resist, [0035]) comprises at least one of the following materials: a carbon nanoparticle, a carbon nanotube [0035], a graphene particle, a silicon nanoparticle and a metal nanoparticle (Cao et al., fig. 1, [0035]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the particles in the wall-shaped elastic conductor of Zang and Ozawa with the particles in the wall-shaped conductive spacer of Cao because carbon nanotubes is well known in the art and such substitution is art recognized equivalence for the same purpose (as conductive particles) to obtain predictable results excellent conductive properties while also having strength as a support/pillar/wall  (see MPEP 2144.06). 	                               Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an organic light-emitting display (OLED) panel wherein “a volume ratio of the carbon nanoparticle or the carbon nanotube in the wall-shaped elastic conductor ranges from 10% to 30%” as recited in claim 5 in combination with the rest of the limitations of claims 1-2 and 4; 	an organic light-emitting display (OLED) panel wherein “a length of the carbon nanotube is less than 2 um and a diameter of the carbon nanotube is less than 50 nm” as recited in claim 6 in combination with the rest of the limitations of claims 1-2 and 4; 	an organic light-emitting display (OLED) panel wherein “the wall-shaped elastic conductor comprises a conducting macromolecule polymer” as recited in claim 7 in combination with the rest of the limitations of claim 1; and 	an organic light-emitting display (OLED) panel further comprising “a reflective layer, wherein the reflective layer is disposed on a sidewall of the wall-shaped elastic conductor” as recited in claim 10 in combination with the rest of the limitations of claim 1. 	Claims 8-9, and 11-12 are also objected to as allowable for further limiting and depending upon objected claims 7 and 10.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892